DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-24, 26, 27, 31, 32, 34-37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2009/0154739 (Zellner).

Regarding claim 21, Zellner discloses a listening device (figs, 1-7) comprising: a speaker (fig. 5 speaker 540); a microphone (fig. 4 microphone 410) configured to capture sound in an environment adjacent to the microphone; a wireless communication interface (fig. 4, para. 37, 38, wireless transceiver 406 and receiver 408; fig. 6 para. 46, wireless communications components 604 ) configured to receive an audio signal (see figs. 1 and 2, para. 18-20); and  a processor (fig. 4 item 402, fig. 5 item 504) configured to communicate with the speaker, the microphone, and the wireless communication interface, wherein the processor is further configured to: determine whether the audio signal was received by the wireless communication interface (para. 37, 43, 44, 45, 60, 61); and in response to determining that the audio signal was received by the wireless 

Regarding claim 22, Zellner also teaches a controller (fig. 6 item 602) and one or more sensors (fig. 6, Bio-sensor(s) 612 and accelerometer 628 and these sensors are directly connected to controller 602 therefore these sensors are operable to send a signal to the controller 602) operable to send a signal to the controller.  

Regarding claim 23, Zellner also teaches a memory (para. 36, 51, 58, item 618) is operable to store the signals received by the controller from the one or more sensors.  

Regarding claim 24, Zellner also teaches wherein the controller is configured  to elect which of a plurality of listening profiles to reproduce (para. [0043] The controller 402 may employ signal processing to the received audio signal to separate the audio signal into the various channels it may include. The controller 402 may then send the appropriate channels of the audio signal to the appropriate components. For example, if the earbud 400 is set to play all received channels, then all channels are provided to the speaker system 402. If the earbud 400 is set to play the right channel, then the controller 402 may provide the right channel to the speaker system 404 while providing the left channel to the transmitter 412 for sending to the slave earbud for playback of the left channel. the controller 402 receives a first audio signal from an audio source 106. The controller 402 then determines whether the left channel or right channel is selected for this earbud 400 at a query operation 704. Where the left channel is selected, the controller 402 then sends the left channel of the audio signal to the speaker 404 and sends the right channel of the audio signal to the slave earbud 500 at an audio operation 706. Where the right channel is selected, the controller 402 then sends the right channel of the audio signal to the speaker 404 and sends the left channel of the audio signal to the slave earbud 500 at an audio operation 708. While as shown one channel or the other is to be selected, it will be appreciated that a mono selection may also be made available so that both earbuds 400 and 500 play the same mono audio. ).  
 
Regarding claim 26, Zellner also teaches wherein the processor is further configured to block unwanted sounds (para. 48).  

further configured to detect a background environment of the listening device (para. 39, 47).  

Regarding claims 31 and 36, Zellner also teaches wherein the processor is further configured to: in response to determining that the audio signal was not received by the wireless communication interface, cause the speaker to output sound based on sound captured by the microphone (see fig. 6, para. 46, 47).  

Regarding claims 32 and 37, Zellner also teaches wherein the wireless communication interface comprises a Bluetooth transceiver (para. 20, 21, 24, 38).  

Regarding claims 34 and 39, Zellner also shows wherein the audio signal is generated by a phone (figs. 1 and 2, para. 18, 23, 59). 
 
Regarding claim 35, this claim has the same limitations as in claim 21; therefore, claim 35 is rejected for the same reasons as set forth in claim 21 above.

Regarding claim 40, Zellner discloses a listening device (figs. 1-7) comprising: a speaker (fig. 5 speaker 540); a microphone (fig. 4 microphone 410) configured to capture sound in an environment adjacent to the microphone; a wireless communication interface (fig. 4, para. 37, 38, wireless transceiver 406 and receiver 408; fig. 6 para. 46, wireless communications components 604) configured to receive an audio signal (see figs. 1 and 2, para. 18-20); and means for causing the speaker to output sound based ,  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zellner and in view of US 2002/0150261 (Moeller et al hereinafter Moeller)

Regarding claims 28-30, Zellner does not explicitly disclose wherein the processor is further configured to select and apply a soundshaping instruction based on the background environment; wherein the processor is further configured to select and apply multiple sound-shaping instructions based on the background environment or wherein the sound-shaping instruction is operable to filter out unwanted background noise. However, a soundshaping instruction or technique for filtering out unwanted background noise is well known in the art. For instance, in the same field of the invention, Moeller teaches a sound masking/soundshaping system which involves generating a background sound in a given area (para. 2 and 11).
.

Claim 33 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zellner and in view of US 2010/0237976 (Li et al hereinafter Li).

Regarding claims 33 and 38, Zellner does not explicitly disclose wherein the wireless communication interface comprises a telecoil.  However, a telecoil is well known in the art. For instance, in the same field of the invention, Li teaches a telecoil for a hearing aid (abstract, para. 3 and 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known telecoil by Li in Zellner as an alternative way for wirelessly communicating with other electronic devices.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 25 “wherein the controller is configured to compare a difference between a ratio of the signals from the one or more sensors and a previous ratio stored in the memory to determine if a change in listening profile is required”. Therefore, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699